Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


Ex parte Desean Laverne McPherson                      Appeal from the 6th District Court of
                                                       Lamar County, Texas (Tr. Ct. No. 27362).
No. 06-20-00092-CR                                     Memorandum Opinion delivered by Justice
                                                       Stevens, Chief Justice Morris and Justice
                                                       Carter* participating.     *Justice Carter,
                                                       Retired, Sitting by Assignment.


       As stated in the Court’s opinion of this date, we reverse the trial court’s order denying the
relief requested by appellant in his application for a writ of habeas corpus. Because appellant’s
appellate counsel was ineffective, he is entitled to an out-of-time appeal of his judgment of
conviction for tampering with or fabricating physical evidence to address the issue of whether the
State proved that appellant concealed or attempted to conceal the contraband. We remand this
case to the trial court for entry of such an order. The order should make clear that, should
appellant wish to prosecute a new appeal, he must file a written notice of appeal in the trial court
within thirty days after the mandate of this Court issues.
       We note that the appellant, Desean Laverne McPherson, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                        RENDERED JANUARY 12, 2022
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk